Citation Nr: 0922707	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  02-01 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, claimed as due to ionizing radiation exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from August 1952 to August 
1954.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Board in June 2003 remanded the case for additional 
development, and it now returns for further review.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The Veteran did not develop chronic lymphocytic leukemia due 
to ionizing radiation exposure in service.  


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred due to ionizing 
radiation exposure in service.  §§ 1101, 1110, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The RO issued VCAA notice in a January 2001 letter, prior to 
the RO's initial adjudication in March 2001 of the Veteran's 
claim for service connection for chronic lymphocytic leukemia 
as due to ionizing radiation exposure.  That letter 
effectively satisfied all notice requirements of the VCAA.  
It informed of the evidence required to substantiate the 
claim for service connection based on ionizing radiation 
exposure.  It also advised the Veteran of what evidence VA 
would seek to provide and what evidence the Veteran was 
expected to provide.  Also by this letter, the Veteran was 
requested to inform of any additional evidence pertinent to 
his claim.  He was also told that it is ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  The January 2001 letter also 
addressed types of information that would be helpful in 
substantiating the claim.  

Further VCAA notice and development assistance was afforded 
the Veteran, including by other development letters directed 
to him, including of a radiation claim development letter in 
October 2000.  Other letters were directed to official 
sources of information pertaining to radiation exposure, and 
the Rockwood Clinics, where the Veteran reported having 
received private medical treatment, including for his chronic 
lymphocytic leukemia.  Service and VA treatment records were 
also obtained, as were records confirming the Veteran's 
participation in Operation UPSHOT-KNOTHOLE and his 
participation specifically in Shot ANNIE.  Based on 
development from official sources and review of the 
consistency of the Veteran's statements with historical 
military information on atmospheric nuclear exercises, the 
Defense Threat Reduction Agency (DTRA) prepared an assessment 
of the Veteran's maximal dosage of ionizing radiation.  He 
was in turn afforded a medical assessment by the Chief Public 
Health and Environmental Hazards Officer of the likelihood of 
a causal link between that maximal in-service radiation 
exposure and his claimed chronic lymphocytic leukemia.  On 
the basis of these reports, the Director of the VA 
Compensation and Pension Service provided an opinion as to 
the relative possibility of such a causal link.  

The Veteran was informed of all this development, and his 
claim was readjudicated by SSOCs in July 2008 and January 
2009.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 VCAA letter which the RO sent to 
the Veteran; SSOCs were thereafter issued in July 2008 and 
January 2009.  To the extent this notice and readjudication 
may not have fulfilled all the requirements of Dingess as 
applicable to the instant claim, such failings are harmless 
and moot, because the Board herein denies service connection 
for the claimed chronic lymphocytic leukemia, and hence 
downstream issues of disability rating and effective date are 
no longer applicable.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
discussed supra, those duties were satisfied in this case.  
The VCAA letters requested that the Veteran advise of any VA 
and/or private medical sources of evidence pertinent to his 
claim, and that he provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about his ionizing radiation exposure in service.  They 
further requested any records or other independent evidence 
which might serve to support the Veteran's assertions of 
radiation exposure.  The Veteran replied to these requests by 
providing private medical records, and by providing 
statements concerning his in-service exposure.  Copies of 
declassified and other official records were also associated 
with the claims file.  Further appropriate development was 
then undertaken for the claim based on ionizing radiation 
exposure, including by the DTRA, as discussed above. 

The RO made multiple inquiries to official sources for 
confirmation of the Veteran's asserted exposure to ionizing 
radiation in service and accurate estimation of maximal 
dosages of exposure, as discussed below.  By affording the 
Veteran the opportunity to further assist in the development 
of his claim, by undertaking the appropriate claim 
development for claims based on ionizing radiation exposure 
including pursuant to 38 C.F.R. § 3.311, as discussed above 
and below, and by readjudicating the claim in July 2008 and 
January 2009, the RO substantially fulfilled the requirements 
of the Board's June 2003 remand.  Only substantial, and not 
strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran's representative raised a question in October 
2008 as to whether the Veteran might have had non-active-duty 
Reserve service for which development had not been 
undertaken.  However, as reported by the RO in a January 2009 
SSOC, following fruitless development efforts involving 
Reserve service record requests, the Veteran stated that he 
did not have any Reserve service.  Hence, no associated 
development was required.  

There is no indication that any pertinent service or VA 
records have not been obtained, to the extent possible.  All 
records received were associated with the claims folders, and 
the Veteran was duly informed of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  He was adequately informed of the importance 
of obtaining all relevant records.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to 
assist the appellant in the development of his claims for 
service connection.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, however, the claim is based on an alleged 
association between the Veteran's established ionizing 
radiation exposure in service and his diagnosed and 
documented chronic lymphocytic leukemia.  The appropriate 
medical opinion was obtained from the Chief Public Health and 
Environmental Hazards Officer, based on relevant evidence, 
including maximal estimated doses of radiation exposure in 
service and the cancer for which service connection was 
claimed.  There is no reasonable possibility that a further 
medical examination and opinion would further the claim in 
this case, and hence none is required.  38 C.F.R. 
§ 3.159(c)(4); McLendon. 

The Board also finds that the RO has completed all 
development required to adjudicate the appellant's claim 
under 38 C.F.R. § 3.311(b), as addressed below.  Moreover, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra.   

II.  Claim for Service Connection for Chronic Lymphocytic 
Leukemia Due to Ionizing Radiation Exposure

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110  (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability on a direct 
basis, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted on a direct basis 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

Here, the Veteran does not claim entitlement to service 
connection for chronic lymphocytic leukemia on a direct 
basis, i.e., he does not claim that his chronic lymphocytic 
leukemia began in service and/or has persisted from service 
to the present time.  (The medical record establishes an 
initial diagnosis in 1999, decades after service.)  Rather, 
the Veteran claims entitlement to service connection for a 
later-manifested chronic lymphocytic leukemia as due to 
ionizing radiation exposure in service.  

In general, service connection for a disability which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three ways.  
First, it may be presumptively service connected under  38 
U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed 
veterans.  Second, it may be service-connected directly under 
the special framework of 38 C.F.R. § 3.311 if the claimed 
entity is a radiogenic disease.  Third, even if it is not a 
listed disease of 38 C.F.R. § 3.309 or a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); Hardin v. Brown, 11 Vet. App. 74, 77 
(1998).

Chronic lymphocytic leukemia is not considered a "disease 
specific to radiation-exposed veterans" for purposes of 
presumptive service connection under 38 C.F.R. § 3.309(d), 
and hence service connection on that basis cannot be granted.  
However, the Board notes that chronic lymphocytic leukemia is 
now considered a radiogenic disease, and on that basis 
service connection under the provisions of 38 C.F.R. § 3.311 
may be considered.  38 C.F.R. § 3.311(b)(2)(xxiv).  A 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation, and which becomes manifest five years or 
more after exposure.  38 C.F.R. § 3.311(b)(2), (5).  Where a 
radiogenic disease is claimed, an assessment as to the size 
and nature of the radiation dose must be made.  38 C.F.R. 
§ 3.311(a)(1).  In order to do so, the RO must request dose 
information.  As directed under 38 C.F.R. § 3.311, the RO 
appropriately requested reconstructed dose estimates of the 
Veteran's radiation exposure and submitted the information to 
the Director of Compensation and Pension (C&P), who obtained 
an expert medical opinion from VA's Chief Public Health and 
Environmental Hazards Officer.

The obtained medical records establish that the Veteran was 
diagnosed with chronic lymphocytic leukemia in 1999, and it 
was was noted to be a slow-developing form of cancer which 
may have been present for years prior to being diagnosed.  

The Veteran has submitted a December 2000 letter from a 
treating oncologist at Rockwood Clinics, a private medical 
facility.  However, the opinion does not support a positive 
association between in-service radiation exposure and the 
claimed chronic lymphocytic leukemia.  Rather, the physician 
noted that chronic lymphocytic leukemia is generally not 
considered to be radiation-induced, but that he "could not 
say with certainty that [the Veteran's] current leukemia is 
not related to his previous radiation exposure."  
Ultimately, this opinion, although perhaps not reasonably 
construed as completely negative, does not amount to a 
positive opinion of cause-and-effect association to support 
the claim.  

This case has undergone extensive development, with the 
Veteran assisted and assisting in obtaining information about 
his exposures and potential exposures to ionizing radiation 
in service.  These have been considered and calculated 
repeatedly, with the most recent and complete analysis as 
provided by the DTRA, an element of the Department of Defense 
(DOD), in June 2007.  The June 2007 analysis arrived at the 
largest dosage estimates, and these dosage estimates were 
used for consideration of the likelihood that the Veteran's 
exposures caused his claimed chronic lymphocytic leukemia.  
These exposures and potential exposures of the Veteran are 
listed in a June 2007 DTRA "Scenario of Participation and 
Radiation Exposure" which includes the following confirmed 
or assumed exposures to arrive at a maximal exposures 
estimate: the Veteran's confirmed participation in Shot ANNIE 
in March 1953 as a slit trench observer close to ground zero, 
with radiation contamination necessitating discarding his 
clothes and decontamination with showering; serving as an 
escort of senior officers to Shot ANNIE; flying on a 
"sniffer" mission from Carswell Air Force Base after March 
1953; following a radioactive cloud over Greenland in a B-36 
aircraft; and performing RadSafe activities servicing B-36s 
returning from the South Pacific.  That scenario report noted 
military service and unit records including records 
confirming the Veteran's participation in Operation UPSHOT-
KNOTHOLE, with a military occupational specialty (MOS) of 
Radiological Defense Officer, though with the Veteran's film 
badge and exposure records not found.  

Based including upon reports by the Veteran of times and 
levels of exposure at various locations (including in 
particular through participation in Shot ANNIE), the DTRA, in 
a June 2007 report, concluded that he had a maximal estimated 
radiation dosage exposure of 18 rem external gamma radiation, 
0.5 rem external neutron rad, 0.3 rem internal committed 
(alpha) dose to the red marrow, and 550 rem total skin dose 
(beta plus gamma) to any skin area.  

Based on the June 2007 DTRA report, VA's Chief Public Health 
and Environmental Hazards Officer prepared an October 2007 
assessment of the relative likelihood that the Veteran's 
maximal estimated radiation dosage exposure in service caused 
his chronic lymphocytic leukemia.  Citing applicable 
scientific sources, the October 2007 assessment noted that 
scientific knowledge is to the effect that bone marrow 
susceptibility to radiation to cause chronic lymphocytic 
leukemia "appears to be very low or absent."  The 
assessment further noted that chronic lymphocytic leukemia 
has been classified as a form of non-Hodgkin's lymphoma 
(NHL), and that it was recommended by the Veterans Advisory 
Committee on Environmental Hazards (VACEH) that NIOSH IREP 
(National Institute of Occupational Safety and Health 
Interactive Radioepidemiological Program) software for NHL be 
used to estimate the likelihood that radiation exposure was 
"responsible" for the Veteran's chronic lymphocytic 
leukemia.  Following NIOSH IREP guidance, the assessment 
accordingly used the cancer model for lymphoma and multiple 
myeloma in that computer model to arrive at a 99th-percentile 
value for the probability of causation of 19.86 percent.  The 
assessment thereby concluded that it is unlikely that the 
Veteran's chronic lymphocytic leukemia "can be attributed" 
to the maximal estimated radiation exposures, as provided in 
the June 2007 DTRA report.  

The Veteran, and the record as a whole, provide no contrary 
specialist opinion to the effect that his chronic lymphocytic 
leukemia was caused or aggravated by his in-service ionizing 
radiation exposure.  The Veteran, as a layperson, lacks the 
requisite expertise to cognizably provide an opinion as to 
any causal association between his in-service ionizing 
radiation exposure and his chronic lymphocytic leukemia 
diagnosed decades later, notwithstanding his contentions to 
the effect that there were no other identifiable causes for 
his chronic lymphocytic leukemia.  Espiritu; cf. Jandreau.  

On the basis of the findings of the June 2007 DTRA report, 
and based upon the findings of the Public Health and 
Environmental Hazards Officer's October 2007 report, the 
Director of the Compensation and Pension Service provided an 
opinion that there is "no reasonable possibility that the 
[V]eteran's chronic lymphocytic leukemia resulted from 
radiation exposure in service."  

The Board finds that the development undertaken and the 
opinions obtained in this case provide an adequate basis on 
which to make a final determination in the appeal, and 
referral to an outside consultant is not warranted.  
38 C.F.R. § 3.311(d).  

The Board finds that service connection is not warranted, 
based upon the opinions discussed above which are against 
such an association, and the absence of cognizable opinions 
favoring such an association.  Accordingly, the preponderance 
of the evidence is against service connection for chronic 
lymphocytic leukemia as due to ionizing radiation in service.  
38 C.F.R. §§ 3.303, 3.311.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for chronic lymphocytic leukemia is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


